

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
 
ChyronHego Corporation
2014 Management Incentive Compensation Plan




Purpose of the Plan: The purpose of the 2014 Management Incentive Compensation
Plan (the "Plan") is to incentivize the senior management of ChyronHego
Corporation ("ChyronHego" or the "Company") to achieve the Company's earnings
objectives for the fiscal year ending December 31, 2014. The Plan is a component
of the Company's overall compensation objectives and components, including base
salary, long-term incentive equity awards and other fringe benefits, that are
designed to attract and retain the best possible management talent; to motivate
its managers to enhance the Company's growth and profitability and increase
shareholder value; to recognize individual initiative, leadership, achievement
and other contributions; and to reward superior performance and contributions to
the achievement of the Company's objectives.


Participants: Participants in the Plan include the Company's executive officers,
consisting of the President and Chief Executive Officer, the Interim Chief
Financial Officer, the President of the Americas Business Unit and the Chief
Technology Officer, as well as other senior management personnel of the Company.


Conditions: The Plan consists of a performance condition and a service
condition. The target performance condition is based on budgeted earnings before
interest and taxes ("EBIT"), adjusted to a pre-bonus basis. The service
condition is that in order to be eligible to receive a payout under the Plan, a
Plan participant must be employed by the Company on the date of payout specified
below (unless terms of any employment, severance or change in control agreements
state otherwise).


Plan Incentive Targets: The incentive payout is based on achievement of a
designated level of budgeted EBIT, adjusted to a pre-bonus basis, for fiscal
2014 (the "2014 EBIT"). Specifically, the Plan provides that 5% of the 2014 EBIT
achieved by the Company will be paid to the participants in the Plan, which
amount will be increased to 10% of the 2014 EBIT for every dollar of 2014 EBIT
that exceeds the amount set forth in the Company's 2014 budget, with no maximum.


Form of Payout: Any award earned under the Plan will be paid in cash or shares
of the Company's common stock, at the discretion of the Compensation Committee
of the Company's Board of Directors.


Target Payout: The target payout for fiscal 2014 is set as the ratio of the
participants' base salaries compared to the total base salaries for all
participants in the Plan, multiplied by the total payout amount.


Date of Payout: The date of payout to all eligible participants will be the date
that the Compensation Committee of the Board of Directors approves the
achievement levels of the Plan's financial performance conditions for fiscal
2014, which decision is expected to be made at the Compensation Committee's
scheduled meeting in March 2015.






 

 
 

--------------------------------------------------------------------------------

 
